DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rebeca Goodrich on 3/9/2022.
The application has been amended as follows: 

		Claim 1. (Currently Amended) An evacuation slide, comprising:
	a first inflatable tube assembly including a first upper longitudinal tube and a second upper longitudinal tube; and
	a second inflatable tube assembly adjacent to the first inflatable tube assembly and including:
		a first lower longitudinal tube;
		a second lower longitudinal tube; 
		a head end tube;
		a toe end tube extending between the first lower longitudinal tube and the second lower longitudinal tube; 
		a first funnel tube extending from the first lower longitudinal tube to the toe end tube, wherein a first end of the first funnel tube is connected to the first lower longitudinal tube and a second end of the first funnel tube is connected to the toe end tube, the second end of the first funnel tube being located closer to a lateral center of a sliding surface of the evacuation slide as compared to the first end of the first funnel tube; and
		a second funnel tube extending from the second lower longitudinal tube to the toe end tube, wherein a first end of the second funnel tube is connected to the second lower longitudinal tube and a second end of the second funnel tube is connected to the toe end tube, the second of the second funnel tube being located closer to the lateral center of the sliding surface as compared to the first end of the second funnel tube.

	Claim 2. (Currently Amended) The evacuation slide of claim 1, wherein [[a]] the first end of the first funnel tube is located closer to the head end tube than to the toe end tube. 

	Claim 3. (Currently Amended) The evacuation slide of claim 1, wherein [[a]] the first end of the first funnel tube is between a buckling point of the first lower longitudinal tube and the head end tube.

	Claims 5-6. (Cancelled)

	Claim 7. (Currently Amended) The evacuation slide of claim [[6]] 1, wherein the first funnel tube and the second funnel tube are configured to create raised areas in the sliding surface.

	Claim 8. (Currently Amended) An evacuation system, comprising: 
	a fluid source; and 

		a first inflatable tube assembly fluidly coupled to the fluid source, the first inflatable tube assembly including a first upper longitudinal tube and a second upper longitudinal tube; and
		a second inflatable tube assembly fluidly coupled to the fluid source and including:
			a first lower longitudinal tube;
			a second lower longitudinal tube; 
			a head end tube;
			a toe end tube; 
			a first funnel tube extending from the first lower longitudinal tube to the toe end tube, wherein a first end of the first funnel tube is connected to the first lower longitudinal tube and a second end of the first funnel tube is located closer to a lateral center of a sliding surface of the evacuation slide as compared to the first end of the first funnel tube; and
			a second funnel tube extending from the second lower longitudinal tube to the toe end tube, wherein a first end of the second funnel tube is connected to the second lower longitudinal tube and a second end of the second funnel tube is located closer to the lateral center of the sliding surface as compared to the first end of the second funnel tube.

	Claims 9-10. (Cancelled) 

	Claim 11. (Currently Amended) The evacuation system of claim [[10]] 8, wherein the first end of the first funnel tube is located between a first buckling point of the first lower 

	Claim 13. (Currently Amended) The evacuation system of claim [[10]] 8, wherein the first end of the first funnel tube is located between a midpoint of the first lower longitudinal tube and the head end tube, the midpoint of the first lower longitudinal tube being halfway between the head end tube and the toe end tube, and wherein the first end of the second funnel tube is located between a midpoint of the second lower longitudinal tube and the head end tube, the midpoint of the second lower longitudinal tube being halfway between the head end tube and the toe end tube.

	Claim 14. (Currently Amended) The evacuation system of claim [[10]] 8, wherein a first portion of the sliding surface located over the first funnel tube and a second portion of the sliding surface located over the second funnel tube are raised with respect to a portion of the sliding surface located at the lateral center of the sliding surface. 

	Claim 15. (Currently Amended) An evacuation slide, comprising:
	a sliding surface; and 
	an inflatable tube assembly , the inflatable tube assembly including:
		a first longitudinal tube;
a second longitudinal tube; 
		a toe end tube extending between the first longitudinal tube and the second longitudinal tube; 
		a first funnel tube extending from the first longitudinal tube to the toe end tube, wherein a first end of the first funnel tube is connected to the first longitudinal tube and a second end of the first funnel tube is connected to the toe end tube, the second end of the first funnel tube being located closer to the lateral center of the sliding surface as compared to the first end of the first funnel tube; and
		a second funnel tube extending from the second longitudinal tube to the toe end tube, wherein a first end of the second funnel tube is connected to the second longitudinal tube and a second end of the second funnel tube is connected to the toe end tube, the second of the second funnel tube being located closer to the lateral center of the sliding surface as compared to the first end of the second funnel tube.

	Claim 6. (Currently Amended) The evacuation slide of claim 15, wherein 

	Claim 17. (Currently Amended) The evacuation slide of claim 16, wherein 

The following is an examiner’s statement of reasons for allowance: The present invention is directed to an evacuation inflatable slide.  Each independent has unique distinct feature “a first funnel tube extending from the first longitudinal tube to the toe end tube, wherein a first end of the first funnel tube is connected to the first longitudinal tube and a second end of the first funnel tube is connected to the toe end tube, the second end of the first funnel tube being located closer to the lateral center of the sliding surface as compared to the first end of the first funnel tube; and
a second funnel tube extending from the second longitudinal tube to the toe end tube, wherein a first end of the second funnel tube is connected to the second longitudinal tube and a second end of the second funnel tube is connected to the toe end tube, the second of the second funnel tube being located closer to the lateral center of the sliding surface as compared to the first end of the second funnel tube” in combination with the manner claimed.  The closed prior art(s) Zonneveld [US 2005/0115794] discloses an evacuation slide having a first longitudinal tube and a second longitudinal tube extending from a head tube to a toe end tube in a funnel shape.  Dix et al. [US 3,973,645] discloses an evacuation slide in a funnel shape, where the head tube wider then the toe end tube.  However, the prior arts fail to discloses a first funnel tube and a second funnel tube extending from the first longitudinal and second longitudinal.  The prior arts disclose similarly to the invention; accept for the distinction feature above.  Therefore, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON M TANG/Examiner, Art Unit 2685                                                             

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685